                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF INDIANA
                                       FORT WAYNE DIVISION

 IUE-CWA LOCAL 901, on behalf of itself
 and on behalf of all others similarly situated,

                  Plaintiff,

                         v.                            CAUSE NO.: 1:19-CV-389-HAB

 SPARK ENERGY, LLC,

                  Defendant.

                                            OPINION AND ORDER

        Plaintiff, IUE-CWA Local 901, on behalf of itself and all others similarly situated, brings

claims against Defendant Spark Energy, LLC, for violations of Indiana’s Deceptive Consumer

Sales Act (IDCSA or the Act), breach of contract, breach of the covenant of good faith and fair

dealing, and unjust enrichment. Plaintiff alleges that Defendant is an alternative natural gas

supplier that “engaged in a classic bait-and-switch deceptive and unfair marketing scheme aimed

at those hoping to save on the cost of natural gas” (Class Action Compl. ¶ 2, ECF No. 1), when it

promised competitive variable rates based on market prices. In actuality, Defendant’s prices were

much higher than the rates otherwise available in the natural gas market.

        This matter is before the Court upon Defendant’s Motion to Dismiss [ECF No. 5] pursuant

to Federal Rule of Civil Procedure 12(b)(6). Defendant asserts that the applicable statute of

limitations bar all claims, which they contend accrued fifteen years ago when Plaintiff began

receiving natural gas from Defendant1, or thirteen years ago when the fixed rate was converted to


        1
          Defendant unhelpfully asserts that it has been misnamed, and that Spark Energy never sold natural
gas to Plaintiff. In its submission related to removal of this action to federal court, Defendant advises that
Spark Energy, LLC, is a limited liability company whose sole member is Spark Holdco, LLC. The members
of Spark Holdco are Spark Energy, Inc. (a Delaware corporation with its principal place of business in
Texas); Retailco, LLC; and NuDevco Retail, LLC.
a variable rate. As additional grounds for dismissal, Defendant argues that the Complaint

allegations fail to set forth plausible claims for relief under the IDCSA, or for breach of contract,

breach of the covenant of good faith and fair dealing, or unjust enrichment.

        In response, Plaintiff argues that there is no statute of limitations bar because a separate

actionable violation occurred each time Plaintiff paid the charged rate for natural gas that was not

based on market prices. Plaintiff asserts that all the claims are supported by factual allegations that

plausibly state its entitlement to relief

                                            STANDARD OF REVIEW

        A pleading that states a claim for relief must set forth “a short and plain statement of the

grounds for the court’s jurisdiction,” “a short and plain statement of the claim showing that the

pleader is entitled to relief,” and “a demand for relief sought.” Fed. R. Civ. P. 8(a). In considering

motions to dismiss for failure to state a claim, “[courts] construe the complaint in the light most

favorable to the plaintiff, accepting as true all well-pleaded facts alleged, and drawing all possible

inferences in her favor.” Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). “A plaintiff

. . . must provide only enough detail to give the defendant fair notice of what the claim is and the

grounds upon which it rests, and, through his allegations, show that it is plausible, rather than

merely speculative, that he is entitled to relief.” Id. at 1083 (quotation marks and citations omitted).

Legal conclusions can provide a complaint’s framework, but unless well-pleaded factual

allegations move the claims from conceivable to plausible, they are insufficient to state a claim.

Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009).

        When the “allegations in the complaint itself set forth everything necessary to satisfy the

affirmative defense, such as when a complaint plainly reveals that an action is untimely under the

governing statute of limitations” it is not premature to dismiss a complaint that does not anticipate



                                                       2
an affirmative defense. United States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005); see also

Tregenza v. Great Am. Comm’ns Co., 12 F.3d 717, 718 (7th Cir. 1993) (noting that even though a

plaintiff is not required to negate statute of limitations affirmative defense in his complaint, “if he

pleads facts that show that his suit is time-barred or otherwise without merit, he has pleaded

himself out of court”).

        When a party is alleging fraud, the heightened pleading standard of Rule 9(b) applies. The

party must “state with particularity the circumstances constituting fraud.” Fed. R. of Civ. P. 9(b).

“While the precise level of particularity required under Rule 9(b) depends upon the facts of the

case, the pleading ‘ordinarily requires describing the who, what, when, where, and how of the

fraud.’” Camasta v. Jos. A. Banks Clothiers, Inc., 761 F.3d 732, 737 (quoting AnchorBank, FSB

v. Hofer, 649 F.3d 610, 615 (7th Cir. 2011)).

                                     COMPLAINT ALLEGATIONS

       Defendant is an “alternative natural gas supplier” or “ANGS.” It sells natural gas to

commercial and residential consumers. Plaintiff is a labor union located in Fort Wayne, Indiana,

who was a customer of Defendant from 2004 through March 2019.

       In 1995, Indiana deregulated the market for natural gas supply to increase competition,

provide consumers with choices, and reduce energy rates. ANGS provide the same product to

consumers as do utilities, such as NIPSCO, with the only difference being price. In fact, the local

utilities continue to maintain and service the distribution system and deliver gas to customers.

       The deregulation scheme was designed so that ANGS could compete with NIPSCO on

price. While NIPSCO’s rates remain subject to regulation by the Indiana Utility Commission, the

rates are based on its actual costs and are adjusted every three months to compensate for those

actual costs. Ind. Code § 8-1-2-42. NIPSO’s rates serve as pure reflections of the market costs for



                                                      3
natural gas and associated market costs. ANGS are unregulated and have greater opportunity to be

more aggressive and creative than NIPSCO in reducing their wholesale purchasing costs. Among

other things, ANGS can own natural gas production facilities, take advantage of spot markets to

purchase natural gas from wholesale marketers and brokers at the price available at or near the

time of delivery, or they can purchase natural gas well in advance for future delivery, while being

able to take greater advantage of futures markets to hedge against fluctuations in natural gas prices.

         Other than potential price savings, there is nothing to differentiate Defendant from other

ANGS or local utilities, and the potential for price savings is the only reason any reasonable

customer would enter into a contract for natural gas supply with Defendant. In 2004, Plaintiff

switched from NIPSCO to Defendant. Defendant provided Plaintiff with its standard customer

agreement, which provided that for the first two years Plaintiff would pay a fixed rate. The fixed

rate was competitive with NIPSCO’s then-current rate. Plaintiff would thereafter be automatically

transferred to Defendant’s variable rate plan, “which would be based on market prices.” (Compl.

¶ 22.)

         Any reasonable customer would understand based on Defendants’ representation about

market prices that Defendant’s variable rate would be competitive and only vary from the initial

fixed rate according to changes in “market prices,” which would include wholesale costs and the

retail prices charged by other competitors, namely the local utility and other ANGS. Defendant’s

variable rates, to which Plaintiff transferred in 2006, were not based on these market prices.

Available data from May 2017 to March 2019, shows that Defendants rates were, on average,

589.9% higher than NIPSCO’s rates. Nor was there any correlation between Defendant’s rates and

the wholesale rates (the Citygate rate) for natural gas, or to fluctuations in the wholesale market.

Often, when wholesale prices dropped, Defendant increased its rates.



                                                      4
       No reasonable consumer would believe that rates based on “market prices” would have no

correlation with wholesale markets. Moreover, Defendant’s rates were higher than 90% of other

natural gas retailers. Thus, Defendant statements regarding its natural gas rates are materially

misleading. No reasonable customer who knows the truth about Defendant’s rates would choose

Defendant as its natural gas supplier. Further, Defendant knows that its variable rates are

unconscionably high, and the misrepresentations it makes with regard to rates being based on

“market prices” were made for the sole purpose of inducing customers to purchase natural gas

from it despite the detriment to the consumer.

                                                 ANALYSIS

A.     Indiana Deceptive Consumer Sales Act

       The IDCSA prohibits the use of deceptive acts in connection with a “consumer

transaction.” Ind. Code § 24-5-0.5-3. The IDCSA is to “be liberally construed and applied to

promote its purposes and policies.” Id. § 24–5–0.5–1.

       Indiana Code Section 24-5-0.5-3 concerns “deceptive acts.” Subsection (a) provides:

       [a] supplier may not commit an unfair, abusive, or deceptive act, omission, or
       practice in connection with a consumer transaction. Such an act, omission, or
       practice by a supplier is a violation of this chapter whether it occurs before, during,
       or after the transaction. An act, omission, or practice prohibited by this section
       includes both implicit and explicit misrepresentations.

Ind. Code § 24-5-0.5-3(a) Subsection (b), “without limiting the scope of subsection (a),” sets forth

thirty-seven “deceptive acts.”

1.     Statute of Limitations

       “Any action brought under [the IDCSA] may not be brought more than two (2) years after

the occurrence of the deceptive act.” Ind. Code § 24-5-0.5-5(b). Under the occurrence rule, the




                                                     5
IDCSA’s two-year statute of limitations is “triggered by the date of each occurrence” of a

deceptive act. State v. Classic Pool & Patio, Inc., 777 N.E.2d 1162, 1166 (Ind. Ct. App. 2002).

       Plaintiff filed its Complaint on August 14, 2019, which is significantly more than two years

after the parties initially entered into a contract for natural gas. At this point in the proceedings,

the Court does not delve into the distinctions between incurable deceptive acts and uncured

deceptive acts as it relates to the statute of limitations. Given the breadth of the language in

subsection (a) of Indiana Code Section 24-5-0.5-3, which includes “an unfair, abusive, or deceptive

act, omission, or practice in connection with a consumer transaction” the Court finds that the

Complaint alleges that Defendant engaged in such conduct within two years of the filing of the

Complaint.

       Plaintiff has alleged a “price gouging scheme” that continued from month to month, and

that was deceptive based on statements that its pricing was based on market prices. Accordingly,

the IDSCA claim will not be dismissed on grounds that it is untimely.

2.     Consumer Transaction

       Defendant argues that the IDCSA does not apply to Plaintiff Union’s purchase of natural

gas because it was not a consumer transaction as defined by the IDSCA. Defendant notes that the

Complaint does not indicate the purpose for which Plaintiff purchased natural gas. It does not

allege that the purchase was for personal, family, or household use, or for any other purpose

recognized as a consumer transaction.

       The Act defines a consumer transaction as “a sale, lease, assignment, award by chance, or

other disposition of an item of personal property, real property, a service, or an intangible, except

securities and policies or contracts of insurance . . . with or without an extension of credit, to a

person for purposes that are primarily personal, familial, charitable, agricultural, or household, or



                                                      6
a solicitation to supply any of these things.” Ind. Code § 24-5-0.5-2(a)(1). “’Person’ means an

individual, corporation, the state of Indiana or its subdivisions or agencies, business trust, estate,

trust, partnership, association, nonprofit corporation or organization, or cooperative or any other

legal entity.” Id. § 24-5-0.5-2(a)(2).

       Indiana statutes must be construed by using the plain and ordinary meanings of terms,

unless doing so would result in a construction that “is plainly repugnant to the intent of the

legislature or of the context of the statute.” Ind. Code § 1–1–4–1(1). It stands to reason that if

Plaintiff, a corporation, is considered a “person” under the Act, it can make purchases of items and

services that are primarily for that corporation’s personal use. Here, the clear implication of the

Complaint is that the purchase of natural gas was for that corporation’s personal use. Plaintiff did

not sell the natural gas to other consumers. Rather, it was using the natural gas as a source of

energy like any other consumer would. Accordingly, the Court does not dismiss the IDSCA claim

on grounds that it does not involve a consumer transaction.

3.     Reliance

       “A person relying upon an uncured or incurable deceptive act may bring an action” under

the IDSCA. Ind. Code § 24-5-0.5-4. As a separate ground for dismissal, Defendant argues that the

Complaint fails to allege that anyone acting on behalf of Plaintiff relied upon any statements in the

contract in making the decision to purchase natural gas from Defendant instead of from its previous

supplier.

       The Court finds that the Complaint allegations sufficiently state that the “market price”

language in the 2004 contract was a factor that induced Plaintiff to contract with Defendant to

provide Plaintiff with natural gas. See, e.g., Compl. ¶ 22 (alleging that Plaintiff “reasonably

expected” that Defendant’s variable rate plan for natural gas, “which would be based on market



                                                      7
prices” would “only vary from its initial rate based on ‘market prices.’”). Additionally, Plaintiff

refers to Defendant’s conduct as classic “bait-and switch.” Plaintiff could not have been “baited”

by something it did see or rely upon. See, e.g., Compl. ¶ 19 (alleging that Defendant “lured

customers into switching natural gas providers by offering an initial fixed rate for a limited period

of time that is competitive with local utility natural gas supply rates” and then switches to “current

‘market rates’” that “do not reflect changes in market prices for the natural gas”); ¶ 21 (alleging

that Defendant’s offer for an initial rate to be followed by a market-based variable rate was made

“[t]o obtain [Plaintiff’s] business”). Finally, Plaintiff alleges that during the period it could rescind

the customer agreement, the contract served as a solicitation in which Defendant “identified the

basis upon which the promised market-based variable rate would be determined.” (Compl. ¶ 23.)

        For purposes of pleading, Plaintiff has sufficiently provided the time, manner, and content

of the purported misrepresentation that it relied upon. Whether Plaintiff will be able to prove such

reliance is not a question to be answered at this stage of the litigation.

B.      Breach of Contract

1.      Statute of Limitations

        Defendant argues that the statute of limitations began running in 2004, when it entered into

a contract with Plaintiff or, at the latest, in 2006, when Plaintiff rolled from its expired fixed rate

to the variable rate. In Indiana, “[a]n action for breach of any contract for sale must be commenced

within four (4) years after the cause of action has accrued.” Ind. Code § 26-1-2-725(1). “A cause

of action accrues when the breach occurs, regardless of the aggrieved party’s lack of knowledge

of the breach.” Id. § 725(2).

        Plaintiff counters that each charge and payment constituted a separate breach of contract,

and cites to Marion County v. State, 888 N.E.2d 292, 299 (Ind. Ct. App. 2008), a case applying



                                                       8
the continuing violation or continuing wrong doctrine. Indiana courts have applied the doctrine in

two categories of cases:

       The first includes cases in which the original violation occurred outside the statute
       of limitations, but is closely related to other violations that are not time-barred. In
       such cases, recovery may be had for all violations, on the theory that they are part
       of one, continuing violation.

       The second type of continuing violation is one in which an initial violation, outside
       the statute of limitations, is repeated later; in this case, each violation begins the
       limitations period anew, and recovery may be had for at least those violations that
       occurred within the period of limitations.

Marion Cnty., 888 N.E.2d at 299 (citations omitted). For the doctrine to apply, “the plaintiff must

demonstrate that the alleged injury-producing conduct was of a continuous nature.” Yoost v.

Zalcberg, 925 N.E.2d 763, 771 (Ind. Ct. App. 2010) (quoting Palmer v. Gorecki, 844 N.E.2d 149,

156 (Ind. Ct. App. 2006)). Plaintiff argues that its breach of contract claim “may be based, at a

minimum, on all charges and payments that occurred within four years of the filing of the

complaint.” (Pl.’s Mem. 7.)

       The Court agrees that Plaintiff’s allegations of breach appear to fall within the second type

of continuing violation. Accordingly, the Court will not dismiss the breach of contract claim on

statute of limitations grounds.

2.     Variable Rate Contract Language

       “To prevail on a claim for breach of contract, the plaintiff must prove the existence of a

contract, the defendant’s breach of that contract, and damages resulting from the breach.” Haegert

v. Univ. of Evansville, 977 N.E.2d 924, 937 (Ind. 2012). Plaintiff contends that the following

allegations are more than sufficient to allege a breach of contract. Defendant was contractually

obligated to provide Plaintiff with natural gas and to charge rates “based on market prices.”

(Compl. ¶ 19.) “Market prices” refers to Defendant’s costs to provide natural gas, as well as the



                                                     9
rates Defendant’s competitors charge for retail natural gas. (Id. ¶ 22.) Defendant breached the

contract by charging exorbitant rates that were not competitive or based on wholesale market

prices. Historical tables of wholesale gas prices and the rates charged by NIPSCO (which are based

on NIPSCO’s actual costs) show there is no correlation between Defendant’s rates and market

prices. (Id. ¶¶ 25-30, 36-40.) Moreover, Defendant’s rates were higher than those of 90% of other

natural gas retailers. (Id. ¶ 71.)

        Defendant argues that Plaintiff’s breach of contract claim cannot proceed because the

Complaint allegations show that Defendant’s variable rate was in the range of market prices.

Defendant asserts that the Seventh Circuit has already determined that wholesale and utility rates—

the comparisons used in Plaintiff’s Complaint—are not appropriate. Additionally, Plaintiff’s own

allegations show that Defendant’s rates were lower than 10% of alternative gas suppliers’ rates.

        Defendant’s position is premised on the Seventh Circuit’s decision in Sevugan v. Direct

Energy Services, LLC, 931 F.3d 610, 612 (7th Cir. 2019). In Suvugan, the plaintiff contracted with

an alternative retail electric supplier, Direct Energy. He sued Direct Energy based on two clauses

in his contract. One clause indicated that prices “are set competitively and are not regulated by the

Commission.” Sevugan, 931 F.3d at 612. The other clause, a renewal clause, stated that Direct

Energy would charge the plaintiff “at a variable per kWh based upon generally prevailing market

prices for electricity in the PJM market at the Electric Utility load zone for the applicable period,

plus an adder, determined solely by Direct Energy in its discretion.” Id. at 613. Sevugan asserted

that Direct Energy’s variable charges were not based on generally prevailing market prices, that it

failed to provide a competitive rate, and that it increased its adder to an unreasonable level. Id.

        Direct Energy moved to dismiss the complaint, and the district court granted the motion.

The court concluded that Sevugan did not allege facts showing Direct Energy’s rates were not



                                                     10
“based on generally prevailing market prices” because Plaintiff pled only the prices of the utility,

ComEd, and of the PJM market. Id. The complaint was silent on rates the court considered to be

Direct Energy’s competition—other Illinois alternative retail energy suppliers. Id. at 613–14. The

court further ruled that breach of contract had not been alleged because the contract did not promise

to charge rates lower than ComEd’s. Id. at 614. The court also found Sevugan’s pleading deficient

as it related to the “adder” and to the competitiveness of its rates. Id.

        Sevugan appealed. The court of appeals found it problematic that Sevugan interpreted

“generally prevailing market price” to mean that Direct Energy was required to set its variable

rates lower than the wholesale rate and the regulated rate. Id. at 615. However, Sevugan’s

complaint “lack[ed] a critical feature of comparison: it d[id] not contain a valid comparator against

which to measure ‘generally prevailing market prices.’” Id. The court held that wholesale prices

were not a sound comparison because it “is the price to energy companies, not the consumer.” Id.

(noting that individual customers like Sevugan could not go out and purchase electricity at the

PJM wholesale rate, regardless of who supplied them with electricity). Likewise, the rates charged

by the regulated utility was not a proper comparison because the point of deregulation was to

permit the market, not state regulators, to determine rates. Id. at 615–16. Neither of Sevugan’s

comparators participated in the general market for electricity, and thus they could not be a “gauge

[of] market price.” Id. at 616.

        The court concluded that the valid comparators to determine whether Direct Energy had

breached its contract were other alternative retail energy suppliers in the state. Id. Sevugan’s only

allegation regarding those entities was a conclusory claim that Direct Energy’s prices were

substantially higher than other alternative retail energy suppliers. Id.

        At bottom, Sevugan’s claim that Direct Energy did not charge rates commensurate
        with [the utility company’s], or with the wholesale price . . . , fails to allege a breach.

                                                        11
        The parties’ contract does not require Direct Energy to charge such rates. Without
        any information about valid market comparators, such as other alternative retail
        energy suppliers, Sevugan’s breach of contract claim is speculative and
        implausible.

Id. at 616–17.

        Sevugan, on its face, is problematic for Plaintiff, who relies on the same kind of

comparators that the Seventh Circuit said were not valid for purposes of determining market price.

According to Plaintiff, “[j]udicial opinions denying contract claims against deregulated energy

suppliers like Defendant are legion, particularly where the plaintiff alleges that the defendant

promised to charge market-based prices, but charged rates substantially higher than local utilities

and the defendant’s rates did not fluctuate with wholesale market changes.” (Pl.’s Mem. 9.) That

may be, but the district court cases Plaintiff cites are not controlling on this Court. It is the Sevugan

opinion that must be distinguished in some meaningful manner. The Court now turns to those

arguments.

        Plaintiff first notes that Sevugan involved a contract in which the energy supplier had

significant discretion to set prices independent of market costs. The Court agrees that a contractual

term providing for such discretion is a material difference. Suvugan’s contract allowed Direct

Energy to use an adder, determined solely by Direct Energy in its discretion. The language at issue

here does not confer any such broad discretion on Defendant. This lack of language connecting

rate changes to Defendant’s discretion is compounded by the fact that neither did the contract

permit Defendant to base its price on anything other than market prices. Market price was offered

as the sole determination of how the variable rate would be determined. The contract specified no

other non-market factors or inputs.

        “The goal of contract interpretation is to determine the intent of the parties when they made

the agreement.” Celadon Trucking Servs., Inc. v. Wilmoth, 70 N.E.3d 833, 839 (Ind. Ct. App. 2017)

                                                       12
(quoting Tender Loving Care Mgmt., Inc. v. Sherls, 14 N.E.3d 67, 72 (Ind. Ct. App. 2014)). But

here, the phrase “based on market prices” is an ambiguous term because “reasonable people could

differ as to its meaning.” Id. (quoting Broadbent v. Fifth Third Bank, 59 N.E.3d 305, 311 (Ind. Ct.

App. 2016)). One interpretation is that it encompasses something close to procurement costs, plus

a commercially reasonable profit margin. Another interpretation is that market prices are the

prevailing market rates charged by other ANGS. Although the phrase arguably does not require

Defendant to charge rates commensurate with the local utility or with the wholesale market price,

it is plausible that an agreement for a variable rate plan based on market prices means there would

be some fluctuation in price tethered to wholesale prices. If not, it is entirely unclear what market

price is a reference to.

        Importantly, Plaintiff is not asserting that the contract required Defendant’s variable rate

to be less than NIPSCO’s rate, or even some percentage of NIPSCO’s rate. Its claim is that

Defendant could not have determined its rates based on market prices when its rates are, on

average, 585.9% higher than NIPSCO’s and do not fluctuate in a manner consistent with

fluctuations in the wholesale market, one of the main considerations in the market.

        Plaintiff has alleged that a reasonable customer would expect market prices to reflect

wholesale prices and competitors’ rates, and that Defendant’s rates do not satisfy this condition.

Given the ambiguity of the lone phrase “based on market prices,” Plaintiff has set forth a plausible

allegation of breach of contract. Encompassed within the breach of contract claim is the concept

of an implied covenant of good faith and fair dealing. “Every contract or duty within IC 26-1

imposes an obligation of good faith in its performance or enforcement.” Ind. Code § 26-1-1-203.

While this does not mean there is an independent cause of action for failure to perform in good

faith, see id., cmt, an implied covenant of good faith and fair dealing is imposed when a contract



                                                     13
is ambiguous. Old Nat’l Bank v .Kelly, 31 N.E.3d 522, 531 (Ind. Ct. App. 2015); Gerdon Auto

Sales, Inc. v. John Jones Chrysler Dodge Jeep Ram, 98 N.E.3d 73, 82 (Ind. Ct. App. 2018). “It is

only where the intentions of the parties cannot be readily ascertained because of ambiguity or

inconsistency in the terms of a contract or in relation to extrinsic evidence that a court may have

to presume the parties were acting reasonably and in good faith in entering into the contract.” First

Fed. Sav. Bank of Ind. v. Key Mkts., Inc., 559 N.E.2d 600, 604 (Ind. 1990). (“[T]he court may be

required to presume the parties were acting reasonably and in good faith to discern the intention

of the parties and resolve the ambiguity or uncertainty.”). Additionally, when there is ambiguity

in a contract, it is construed against the party that furnished and drafted it. MPACT Const. Grp.,

LLC v. Superior Concrete Constructors, Inc., 802 N.E.2d 901, 910 (Ind. 2004).

        The ambiguity of the contractual language, combined with the absence of any language

granting Defendant price-setting discretion or indicating that non-market factors might impact

pricing, as well as the significant rate differential over the local utility rate, lead the Court to

conclude that Sevugan does not require dismissal of the Complaint for failure to plausibly assert a

breach of contract claim.2

                                                 CONCLUSION

        For the reasons stated above, the Court DENIES the Motion to Dismiss [ECF No. 5] filed

by Defendant Spark Energy, LLC.

        SO ORDERED on February 18, 2020.

                                                   s/ Holly A. Brady
                                                  JUDGE HOLLY A. BRADY
                                                  UNITED STATES DISTRICT COURT




        2
          As Plaintiff’s claim of unjust enrichment was pled in the alternative to its claim for breach of
contract, the Court need not address it now.

                                                         14
